Citation Nr: 0515055	
Decision Date: 06/03/05    Archive Date: 06/15/05

DOCKET NO.  02-16 583	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to service connection for hearing loss.

2.  Entitlement to service connection for hyperlipidemia, 
described as elevated cholesterol and triglycerides.

3.  Entitlement to service connection for a vision disorder, 
described as decreased and blurry vision.

4.  Entitlement to service connection for hypertension (HTN).

5.  Entitlement to service connection for a heart disorder.

6.  Entitlement to service connection for diabetes mellitus 
type II (DM).


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Stanley Grabia, Counsel

INTRODUCTION

The appellant had active service from February 1964 to 
February 1966.  He also had service in the Mississippi Army 
National Guard (ARNG) until he retired in April 1996.  This 
service included periods of active duty training (ACDUTRA) 
and inactive duty training (INACDUTRA).  The appellant's unit 
was activated on December 7, 1990, for service during Desert 
Storm.  During activation physical on December 9, 1990, he 
was determined to have hyperlipidemia, HTN, and DM.  He was 
found to be nondeployable and released from active duty on 
December 14, 1990.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2002 decision of the Jackson, 
Mississippi, Regional Office (RO) of the Department of 
Veterans Affairs (VA).   

The appellant was afforded a personal hearing at the RO in 
March 2003.  A transcript of that hearing is in the file.  A 
Travel Board hearing was scheduled in April 2005.  However, 
the appellant cancelled this scheduled hearing and, thus, he 
is deemed to have withdrawn his hearing request.  38 C.F.R. § 
20.704(d) (2004).  


FINDINGS OF FACT

1.  Hearing loss was first manifested many years after the 
veteran's military service, and no medical evidence has been 
presented establishing a nexus between any incident of 
service and hearing loss.

2.  Hyperlipidemia is a laboratory finding and not a disorder 
for which service connection may be granted. 

3. There is no competent medical evidence that the appellant 
currently has an eye disability related to a disease or 
injury which had its onset in, or is otherwise related to 
service.

4.  Competent evidence of a nexus between the appellant's 
military service and HTN are not of record.

5.  A heart disorder was not shown in service, nor is there 
any competent medical evidence demonstrating that such is 
related to a disease or injury which had its onset in, or is 
otherwise related to, service.

6.  Competent evidence of a nexus between the appellant's 
military service and DM has not been presented or identified.


CONCLUSIONS OF LAW

1.  Hearing loss was not incurred in or aggravated by 
military service, nor may it be presumed to have been 
incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
1131, 1154(b), 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 
3.304, 3.307, 3.309 
(2004).

2.  Hyperlipidemia was not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. § 3.303 (2004). 

3.  An eye disability was not incurred in or aggravated by 
the appellant's active duty military service. 38 U.S.C.A. §§ 
1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. § 3.303 
(2004).

4.  Hypertension was not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. § 3.303 (2004). 

5.  A heart disorder was not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. § 3.303 (2004)

6.  Diabetes mellitus type II was not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. § 3.303 (2004)


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

 On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA) (codified at 38 U.S.C.A. § 5100 et seq.) became 
law.  Regulations implementing the VCAA have been published.  
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA and 
the implementing regulations apply in the instant claim.  A 
review of the record shows that the appellant was notified of 
the VCAA as it applies to his claim by correspondence dated 
in September 2001.

A VCAA notice consistent with 38 U.S.C. § 5103(a) and 38 
C.F.R. § 3.159(b) must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  

In this case, the September 2001 VCAA notice letter provided 
to the appellant generally informed him of the evidence not 
of record that was necessary to substantiate his claims and 
identified which parties were expected to provide such 
evidence.  Although it did not specifically address the VCAA 
"fourth element," the Board finds that the appellant was 
otherwise fully notified of the need to give to VA any 
evidence pertaining to his claim.   In fact, 38 C.F.R. § 
3.159(b)(1), which includes this "fourth element," was cited 
in the August 2002 statement of the case (SOC).  In light of 
the actual notice provided, the Board finds that any content 
deficiency in the September 2001 VCAA notice letter was non-
prejudicial error.  The appellant has been provided every 
opportunity to submit evidence and argument in support of his 
claims, and to respond to VA notice.  Therefore, to decide 
the appeal would not be prejudicial error.  See VAOPGCPREC 7-
2004 (July 16, 2004).

In this case, the VCAA notice letter was provided before the 
initial unfavorable determination by the RO.  All the VCAA 
requires is that the duty to notify be satisfied, and that 
claimants are given the opportunity to submit information and 
evidence in support of their claims.  Once this has been 
accomplished, all due process concerns have been satisfied.  
See Bernard v. Brown, 4 Vet. App. 384 (1993); Sutton v. 
Brown, 9 Vet. App. 553 (1996); see also 38 C.F.R. § 20.1102 
(harmless error).  Here, because each of the content 
requirements of a VCAA notice has been fully satisfied, any 
error in not providing a single notice to the appellant 
covering all content requirements is harmless error.  The 
Board concludes that the duty to notify provisions of the 
VCAA have been fulfilled.

VA must make reasonable efforts to assist the claimant in 
obtaining evidence necessary to substantiate a claim, to 
include providing a medical examination or obtaining a 
medical opinion when necessary to make a decision on the 
claim.  See 38 C.F.R. § 3.159.  In this case, the veteran's 
service medical records and all identified and authorized 
post-service medical records relevant to the issues on appeal 
have been requested or obtained and the Board concludes that 
an examination or opinion is not necessary.  The Board 
concludes that the duty to assist provisions of the VCAA have 
been fulfilled.


Background.  The appellant had service in the Army from 
February 1964 to February 1966.  This did not include any 
period of foreign service.  He subsequently had periods of 
service in the Army Reserves and the Mississippi ARNG between 
approximately September 1973 and April 1996.  The appellant 
was activated on December 7, 1990, for service during Desert 
Storm.  Subsequently during activation physical on December 
9, 1990, he was determined to have elevated cholesterol and 
triglycerides, HTN, and DM.  He was determined to be 
nondeployable and released from active duty on December 14, 
1990.  

The claim of service connection for a hearing loss stems from 
his first period of active service from February 1964 to 
February 1966.  The claims of service connection for 
hyperlipidemia, a vision disorder, HTN, a heart disorder, and 
DM stems from his brief period of active service from 
December 7, 1990 to December 14, 1990.

The appellant's preinduction examination in February 1964 as 
well as his separation examination in December 1965 were 
entirely normal.

On a December 9, 1990, ARNG mobilization examination elevated 
blood sugar, cholesterol, triglycerides, and blood pressure 
were noted.  On December 14, 1990, the appellant was found 
unfit for deployment and released from active duty and 
returned to inactive ARNG status.

A July 1991 ARNG medical history report noted that the 
appellant had 191/2 years of service and needed a profile to 
remain in the ARNG.

A subsequent ARNG discharge certificate notes that the 
appellant was retired from the ARNG effective April 16, 1996.

The appellant filed the current claim for service connection 
in August 2001. 

By rating action in March 2002 the appellant's claims were 
denied.  In making that determination the RO noted that the 
service records for his first period of service revealed the 
appellant had normal hearing on induction and upon separation 
from service.  The only treatment of record for an ear 
disorder is a January 2001 report noting some pain and 
fullness in the left ear.  There is no record of treatment 
for a hearing loss disorder.

Regarding hyperlipidemia, the RO noted this was not a 
disability for which service connection could be established.  
Service connection for decreased vision was denied as this 
neither occurred or was caused by service.

Regarding DM, HTN and a heart disorder the RO noted that the 
service records for his first period of service revealed no 
elevated blood sugar or blood pressure, and no heart 
condition.  There was no evidence of DM, HTN and a heart 
disorder within the first year after service.  The first 
evidence of HTN and DM was many years after his first period 
of service.  In addition the veteran had no service in 
Vietnam and was not presumed to have been exposed to 
herbicide agents.  Finally he has not been shown to have a 
diagnosis of a heart disorder other than HTN.

At a personal hearing in March 2003 the appellant testified 
that during his first period of service he did telephone 
communications in foxholes and 8-inch howitzers fired over 
his head for practice.  He did not use earplugs.  He denied 
any significant noise exposure since that time although he 
admitted to going hunting "a couple of times in the early 
70s but I don't do any hunting," and occasional small arms 
fire with the ARNG over the years.  He could not recall any 
other noise or explosion exposure since service.

Regarding the other five claimed disorders the appellant 
noted that he went through intense training in August 1990 in 
preparation for being activated.  The unit knew it was going 
to be activated but did not know the specific date.  He 
testified to have undergone several physical examinations 
during this period and at no point was he told that he had 
any abnormalities.  Upon activation in December 1990 he 
underwent a last deployment examination.  He believed he went 
to Camp Shelby on the 6th but the training did not begin 
until the 7th.   After the last examination he was asked to 
come back and was sent to the clinic for 2 or 3 days.  He was 
then sent to a makeshift hospital where they found out that 
he had elevated cholesterol, HTN, and DM.  He also noted he 
had never worn glasses before but needed them after Desert 
Storm.  He was sent home and received treatment from a 
private physician, Dr. Crump.

He reported that his previous physician, Dr. Shoemaker, had 
died.  There were no medical records prior to 1995.  He noted 
that he actually did not see Dr. Crump prior to 1995 when Dr. 
Shoemaker died.  He was not allowed to attend any further 
drill with the ARNG afterwards.  

The file contains the following ARNG records:

An ARNG enlistment examination dated September 1973 
noting normal hearing and vision.

A periodic examination dated May 1977 noting a blood 
pressure of 140/90.  His vision was normal.  Hearing was 
normal in his right ear while there was sensorineural 
hearing loss in the left ear at 2000 and 4000 HZ.

A July 1991 ARNG medical profile examination noting the 
appellant's vision was 20/20 right, and 20/25 left, both 
eyes corrected to 20/20.  In addition the appellant's 
hearing was normal in his right ear while there was 
sensorineural hearing loss in the left ear from 3000 to 
6000 Hz.

The file also contains medical records from Norris Vincent 
Crump, M.D., including an April 1992 letter addressed to the 
Mississippi ARNG noting the appellant was receiving treatment 
since December 1990 for mild non-insulin DM.  He had been 
completely asymptomatic since shortly after the onset in 
December 1990.  He was currently taking Micronase 5mg daily 
which adequately controlled his blood sugar.  He was examined 
in February 1992 at which time his blood pressure was 120/90.  
His heart revealed a regular rhythm without murmur.  S1 and 
S2 were normal, and there was no S3 or S4.  The conclusion 
was that the appellant had mild asymptomatic noninsulin 
dependent DM.  He was otherwise in excellent physical 
condition.  

An April 1994 letter noted the appellant was seen in March 
1994.  He related no particular problem.  Blood pressure was 
120/90.  

Legal Criteria.  Under the relevant regulations, service 
connection may be granted for a disability resulting from 
disease or injury incurred in or aggravated by active 
service. 38 U.S.C.A. §§ 1110, 1131 (West 2002).  If a chronic 
disease is shown in service, subsequent manifestations of the 
same chronic disease at any later date, however remote, may 
be service connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b) (2004).  However, 
continuity of symptoms is required where the condition in 
service is not, in fact, shown to be chronic or where the 
diagnosis of chronicity may be legitimately questioned.  
38 C.F.R. § 3.303(b) (2004).

In addition, service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 U.S.C.A. § 1113(b) (West 
2002); 38 C.F.R. § 3.303(d) (2004).  The Board must determine 
whether the evidence supports the claim or is in relative 
equipoise, with the appellant prevailing in either case, or 
whether the preponderance of the evidence is against the 
claim, in which case, service connection must be denied.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Service connection may also be granted for disability 
resulting from disease or injury incurred in or aggravated 
while performing ACDUTRA, or for disability resulting from 
injury incurred or aggravated in line of duty during a period 
of INACDUTRA.  38 U.S.C.A. §§ 101(24), 1110, 1131 (West 
2002).

In addition, where a veteran served ninety days or more 
during a period of war or during peacetime after December 31, 
1946, and certain diseases, such as sensorineural hearing 
loss, diabetes mellitus, cardiovascular renal disease 
including hypertension, becomes manifest to a compensable 
degree within one year after the veteran's military service 
ends, such disease shall be presumed to have been incurred in 
service, even though there is no evidence of such disease 
during the period of service.  38 U.S.C.A. §§ 1101, 1112, 
1113; 38 C.F.R. §§ 3.307, 3.309.  This presumption is 
rebuttable by affirmative evidence to the contrary.  38 
U.S.C.A. § 1113; 38 C.F.R. § 3.307(d).

A layperson is competent to provide evidence of the 
occurrence of observable symptoms during and following 
service; however, a layperson is not competent to make a 
medical diagnosis or render a medical opinion, which relates 
a medical disorder to a specific cause.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-495 (1992).

It is the defined and consistently applied policy of VA to 
administer the law under a broad interpretation, consistent, 
however, with the facts shown in every case.  When, after 
careful consideration of all procurable and assembled data, a 
reasonable doubt arises regarding service origin, the degree 
of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  38 C.F.R. § 3.102.

The appellant contends that he incurred a hearing loss 
disorder as a result of exposure to noise during service from 
1964 to 1966.  He also contends that he incurred 
hyperlipidemia, defective vision, hypertension, a heart 
disorder, and DM as a result of being mobilized for service 
during Desert Storm from December 7 to December 14, 1990.  As 
such, he contends that service connection is warranted for 
his claimed disabilities.

A.  Hearing loss.  With respect to hearing loss, for the 
purposes of applying the laws administered by VA, impaired 
hearing will be considered to be a disability when the 
auditory threshold in any of the frequencies 500, 1000, 2000, 
3000, 4000 Hertz is 40 decibels or greater; when the auditory 
thresholds for at least three of the frequencies 500, 1000, 
2000, 3000, or 4000 Hertz are 26 decibels or greater; or when 
speech recognition scores using the Maryland CNC Test are 
less than 94 percent.  38 C.F.R. § 3.385.

The appellant has argued that he sustained hearing loss as a 
result of noise exposure incurred primarily during his first 
period of military service from 1964 to 1966.  He states that 
while he was in service, he was exposed to excessive noise 
because he worked on telephone communications in foxholes, 8-
inch howitzers fired overhead, and he was not provided 
hearing protection.  However, service medical records are 
negative for any complaints of hearing loss.  The first 
evidence of hearing loss was a periodic ARNG examination in 
May 1977, over 11 years after service, at which time his 
right ear was normal while there was some sensorineural 
hearing loss in the left ear.

Although the appellant has a current left ear hearing loss, 
he is not entitled to presumptive service connection because 
there is no evidence that his hearing loss manifested to a 
degree of 10 percent within one year of his discharge from 
service. Specifically, the appellant was discharged from 
active duty in February 1966 and the earliest medical 
evidence of record indicating a hearing loss in his left ear 
was May 1977.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 
3.309.

The appellant is not precluded from establishing service 
connection with proof of actual direct causation. See Combee 
v. Brown, 34 F.3d 1039, 1041-42 (Fed. Cir. 1994).   In this 
case, however, there is no competent evidence to support a 
finding of direct causation.

While the veteran has a current diagnosis of hearing loss of 
the left ear, the record contains no competent medical 
opinion that such disability is related to a disease or 
injury during service, or otherwise had its onset during 
service.  Post service medical records are negative for any 
reference to service as a cause of the appellant's current 
complaints. Rather, the evidence of a nexus between active 
duty service and such claimed hearing loss is limited to the 
appellant's own statements.  This is not competent evidence 
since laypersons, such as the appellant, are not qualified to 
render an opinion concerning medical causation. See Espiritu 
v. Derwinski, 2 Vet. App. 492, 494 (1992).  Absent competent 
evidence of a causal nexus between the appellant's claimed 
hearing loss and service, he is not entitled to service 
connection.

The Board has considered the applicability of the benefit of 
the doubt doctrine. However, the preponderance of the 
evidence is against the appellant's claim of entitlement to 
service connection for hearing loss.  As such, that doctrine 
is not applicable in the instant appeal and his claim must be 
denied. 38 U.S.C.A. § 5107.

The Board further finds that the lack of evidence of 
treatment following service in 1966 weighs against the 
appellant's claim.  With respect to negative evidence, the 
Court of Appeals for Veterans Claims held that the fact that 
there was no record of any complaint, let alone treatment, 
involving the veteran's condition for many years could be 
decisive.  See Maxon v. West, 12 Vet. App. 453, 459 (1999).  

B.  Hyperlipidemia.   It has been argued that service 
connection is warranted for high cholesterol and 
triglycerides (hyperlipidemia or hypercholesterolemia).  The 
appellant has stated that he was found to have elevated 
cholesterol and triglycerides after he was activated for 
service during Desert Storm.  

On examination in December 1990, laboratory studies revealed 
cholesterol of 409 mg/diluted liter; 200 is shown as the 
outside range of normal. Triglycerides were shown to be over 
1600 mg/diluted liter; 40-150 being considered normal.  A 
diagnosis was made of hyperlipidemia.

Hyperlipidemia is "a general term for elevated concentrations 
of any or all of the lipids in the plasma, including 
hypertriglyceridemia, hypercholesterolemia, etc." DORLAND'S 
ILLUSTRATED MEDICAL DICTIONARY 852 (29th ed. 2000); see 
STEDMAN'S MEDICAL DICTIONARY 825, 985 (26th ed. 1995) 
(defining hyperlipidemia as the presence of an abnormally 
large amount of lipids in the circulating blood).

In other words, hyperlipidemia is a laboratory finding and is 
not a disability in and of itself for which VA compensation 
benefits are payable.  See 61 Fed. Reg. 20,440, 20,445 (May 
7, 1996) (Diagnoses of hyperlipidemia, elevated 
triglycerides, and elevated cholesterol are actually 
laboratory results and are not, in and of themselves, 
disabilities.  They are, therefore, not appropriate entities 
for the rating schedule.). The term "disability" as used for 
VA purposes refers to impairment of earning capacity.  See 
Allen v. Brown, 7 Vet. App. 439, 448 (1995).

There is no evidence of record to suggest that the 
appellant's purported hyperlipidemia causes any impairment of 
earning capacity.  While hyperlipidemia may be evidence of 
underlying disability or may later cause disability, service 
connection may not be granted for a laboratory finding.  
"Congress specifically limits entitlement for service- 
connected disease or injury to cases where such incidents 
have resulted in a disability.  In the absence of proof of 
present disability there can be no valid claim." Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992) (citation omitted); 
see 38 U.S.C.A. § 1110 (West 2002).  Nothing in the medical 
evidence reflects that the appellant has a current disability 
manifested by hyperlipidemia.

Accordingly, because the appellant does not have a current 
disability for which service connection may be granted, the 
Board concludes that the preponderance of the evidence in 
this case is against the claim of service connection for 
hyperlipidemia, and the claim must be denied.

C.  Defective Vision.  The appellant is seeking service 
connection for decreased visual acuity. The service medical 
records reflect that the appellant's vision was normal during 
service.  

A periodic ARNG examination dated May 1977 noted normal 
vision.  A July 1991 ARNG medical profile examination noted 
the appellant's vision was 20/20 right, and 20/25 left, both 
eyes corrected to 20/20.  

There is no record of any superimposed injury to the eyes 
while in service.  The veteran's service medical records do 
not indicate any trauma or other incident or any disease 
suffered to the eyes during service that has been shown to be 
linked to a decrease in vision.

Presbyopia is a refractive error of the eye. DORLAND'S 
ILLUSTRATED MEDICAL DICTIONARY, 1349 (28th ed. 1994).  The 
Board notes that refractive error of the eyes is not a 
disease or injury within the meaning of applicable 
legislation pertaining to entitlement to service connection.  
38 C.F.R. §§ 3.303(c), 4.9 (2004).

Since the regulations provide that refractive error of the 
eye is not a disease or injury within the meaning of the 
applicable legislation governing the award of compensation 
benefits, there is no basis for a grant of service connection 
for astigmatism or presbyopia.  See Sabonis v Brown, 6 Vet. 
App. 426 (1994).

There is no evidence showing a superimposed disease or injury 
of the eyes in service, and in fact the appellant has not 
even alleged such a disease or injury. The appellant is of 
the opinion that his eyes got worse after he was activated 
for Desert Storm in December 1990.  While the veteran is 
competent to describe symptoms, he is not a medical 
professional, and is not competent to offer opinions as to 
the diagnosis or etiology of medical conditions.  See, 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  Therefore, 
service connection for defective vision cannot be granted on 
the basis of superimposed disease or injury since there is no 
evidence that there was a superimposed disease or injury 
which led to the veteran's decreased vision.

The Board has considered the applicability of the benefit of 
the doubt doctrine. However, the preponderance of the 
evidence is against the veteran's claim of entitlement to 
service connection for defective vision.  As such, that 
doctrine is not applicable in the instant appeal and his 
claim must be denied. 38 U.S.C.A. § 5107.

D.  Hypertension.   Taking into account all relevant 
evidence, the Board finds that service connection is not 
warranted for HTN. In this regard, the Board notes that, the 
veteran's blood pressure (B/P) was normal during his first 
period of service ending in 1966.  

During his December 1990 ARNG mobilization examination 
elevated B/Ps of 138/92 and 130/96 were recorded.  A phase 2 
cardiovascular screening (treadmill) test was determined to 
be entirely within normal limits.  He was not diagnosed at 
that time with HTN.  In fact a July 1991 ARNG profile board 
examination recorded a normal BP of 110/74.  

The Board notes that the first elevated B/P (140/90) was 
noted in a periodic ARNG examination in May 1977.  

The file contains medical records from Norris Vincent Crump, 
M.D., including an April 1992 letter addressed to the 
Mississippi ARNG noting the appellant was examined in 
February 1992 at which time his B/P was 120/90.  No diagnosis 
of HTN was given and the examiner noted that the appellant 
was otherwise in excellent physical condition.  

An April 1994 letter noted the appellant was seen in March 
1994.  He related no particular problem.  His B/P was 120/90.  

The Board notes that although the appellant has had some 
elevated blood pressure reading in May 1977, December 1990, 
February 1992, and March 1994, he was not diagnosed with HTN 
as a result of those readings. 

Even assuming that the appellant has a current diagnosis of 
HTN, he is not entitled to presumptive service connection 
because there is no evidence that HTN manifested to a degree 
of 10 percent within one year of his discharge from service.  
Specifically, the appellant was discharged from active duty 
in February 1966 and the earliest medical evidence of record 
indicating an elevated B/P was in a May 1977 examination, 
although appellant relates HTN to the December 1990 
mobilization.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 
3.309.

The appellant is not precluded from establishing service 
connection with proof of actual direct causation. See Combee 
v. Brown, 34 F.3d 1039, 1041-42 (Fed. Cir. 1994).  In this 
case, however, there is no competent evidence to support a 
finding of direct causation.

While the appellant may have a current diagnosis of HTN, the 
record contains no competent medical opinion that such is 
related to a disease or injury during service, or otherwise 
had its onset during service.  Post service medical records 
are negative for any reference to service as a cause of the 
appellant 's current complaints.  Rather, the evidence of a 
nexus between active duty service and HTN is limited to the 
appellant 's own statements. This is not competent evidence 
since laypersons, such as the appellant, are not qualified to 
render an opinion concerning medical causation.  See Espiritu 
v. Derwinski, 2 Vet. App. 492, 494 (1992).  Absent competent 
evidence of a causal nexus between the appellant's claimed 
HTN and service, he is not entitled to service connection.

The Board has considered the applicability of the benefit of 
the doubt doctrine. However, the preponderance of the 
evidence is against the claim of entitlement to service 
connection for HTN.  As such, that doctrine is not applicable 
in the instant appeal and the claim must be denied. 38 
U.S.C.A. § 5107.

E.  Heart disorder.  The appellant contends that he developed 
a heart disorder after he was activated for service during 
Desert Storm.  

Service medical records are negative for complaints of, 
treatment for, or diagnosis of a heart disorder.  In fact, 
there is no evidence of any symptomatology associated with a 
heart disorder reported in any medical evidence. 

After a review of the evidence, the Board finds that the 
claim must be denied. Significantly, service connection may 
only be granted for a current disability; when a claimed 
condition is not shown, there may be no grant of service 
connection.  See 38 U.S.C.A. § 1110 (West 2002); Rabideau v. 
Derwinski, 2 Vet. App. 141 (1992) (Congress specifically 
limits entitlement for service-connected disease or injury to 
cases where such incidents have resulted in a disability). 
"In the absence of proof of a present disability there can be 
no valid claim." See Brammer v. Derwinski, 3 Vet. App. 223, 
225 (1992).

Notwithstanding the appellant's claim, the Board finds that 
there is no evidence of a heart disorder in service, and no 
current diagnosis of a heart disorder is shown. To this end, 
the Board places significant probative value on the absence 
of treatment for, complaints of, or diagnosis of a heart 
disorder. The appellant has only offered his lay statements 
concerning a relationship between his complaints and active 
duty.

The mere contention of the appellant, no matter how well 
meaning, without supporting medical evidence that would 
etiologically relate his current claim with military service 
cannot support a claim for service-connection. Caluza v. 
Brown, 7 Vet. App. 498 (1995); Lathan v. Brown, 7 Vet. App. 
359 (1995); Rabideau v. Derwinski, 2 Vet. App. 141, 144 
(1994); King v. Brown, 5 Vet. App. 19 (1993). Thus, the claim 
for service connection must be denied as he has not submitted 
any competent evidence to demonstrate that the claim is 
plausible.

In sum, there is no evidence of a heart disorder in service, 
and no current diagnosis of a heart disorder. As such, the 
claim must be denied.
 
F.  Diabetes.   In addition to the laws and regulations for 
service connection previously discussed, 38 U.S.C.A. § 1116 
provides that if a veteran who served on active duty in 
Vietnam during the Vietnam era developed one of the diseases 
which is presumed to have resulted from exposure to 
herbicides, the veteran would then be presumed to have been 
exposed to Agent Orange or similar herbicide.  See McCartt v. 
West, 12 Vet. App. 164 (1999).  Those regulations also 
stipulated the diseases for which service connection could be 
presumed due to an association with exposure to herbicide 
agents.  The specified diseases which have been listed 
therein are chloracne or other acneform disease consistent 
with chloracne, Hodgkin's disease, multiple myeloma, non-
Hodgkin's lymphoma, acute and subacute peripheral neuropathy, 
porphyria cutanea tarda, prostate cancer, respiratory cancers 
(cancer of the lung, bronchus, larynx, or trachea), and soft-
tissue sarcomas (other than osteosarcoma, chondrosarcoma, 
Kaposi's sarcoma, or mesothelioma).  For most of the listed 
diseases, the presumption is lifetime; for chloracne, 
subacute peripheral neuropathy, and porphyria cutanea tarda, 
the presumption is one year after exposure.  38 C.F.R. §§ 
3.307(a)(6), 3.309(e).

In December 2001, the President signed into law the Veterans 
Education and Benefits Expansion Act of 2001 (VEBEA), Public 
Law No. 107-103, 115 Stat. 976 (2001).  Among other things, 
the VEBEA removed the 30-year limitation on presumptive 
service connection for respiratory cancers due to herbicide 
exposure; added Type 2 diabetes mellitus to the list of 
presumptive diseases based upon herbicide exposure (codifying 
a VA regulation which had been in effect since July 2001, see 
66 Fed. Reg. 23,166-169 (May 2, 2001)); and provided a 
presumption of exposure to herbicides for all veterans who 
served in Vietnam during the Vietnam era, not just those who 
have a disease on the presumptive list provided in 38 
U.S.C.A. § 1116(a)(2) and 38 C.F.R. § 3.309(e) (reversing the 
United States Court of Appeals for Veterans Claims holding in 
McCartt, supra).  These statutory provisions became effective 
on the date of enactment, December 27, 2001.

Thus, service connection may be presumed for residuals of 
Agent Orange exposure by showing two elements.  First, a 
veteran must show that he served in the Republic of Vietnam 
during the Vietnam era.  38 U.S.C.A. § 1116; 38 C.F.R. § 
3.307(a)(6).  Second, the veteran must be diagnosed with one 
of the specific diseases listed in 38 C.F.R. § 3.309(e).  See 
Brock v. Brown, 10 Vet. App. 155, 162 (1997). 

Notwithstanding the foregoing presumption provisions, which 
arose out of the Veteran's Dioxin and Radiation Exposure 
Compensation Standards Act, Public Law No. 98-542, § 5, 98 
Stat. 2725, 2727-29 (1984), and the Agent Orange Act of 1991, 
Public Law No. 102-4, § 2, 105 Stat. 11 (1991), a claimant is 
not precluded from establishing service connection with proof 
of direct causation.  Combee v. Brown, 34 F.3d 1039, 1042 
(Fed. Cir. 1994); Ramey v. Brown, 9 Vet. App. 40, 44 (1996), 
aff'd sub nom. Ramey v. Gober, 120 F.3d 1239 (Fed. Cir. 
1997), cert. denied, 118 S. Ct. 1171 (1998).  See Brock v. 
Brown, 10 Vet. App. 155, 160-61 (1997).

In the present case, the competent evidence of record 
indicates that the appellant has type II DM at this time.  
However, service records show that he did not have service in 
Vietnam.  Therefore, as the appellant did not serve in 
Vietnam, he is not presumed to have been exposed to an 
herbicide agent during such service, and service connection 
for DM is not for consideration under the presumptive 
provisions applicable to Agent Orange exposure.  38 C.F.R. § 
3.309(e) (2004).

The appellant's service medical records are silent regarding 
any findings of any blood sugar abnormalities or other 
indication of DM.  Likewise, the post-service medical 
evidence of record is negative for any notation of DM for 
many years after service separation.  In fact, DM was not 
diagnosed until December 1990 during a unit activation 
examination for Desert Storm service.  Moreover, there is no 
indication, nor does the veteran contend, that he had 
symptoms of DM on a continuous basis following his service 
separation.  He contends the DM resulted from his activation 
occurring just 2 days prior to the aforementioned 
examination.  VA regulations provide that manifestations or 
symptoms of chronic disease identified so close to the date 
of enlistment that the disease could not have originated in 
so short a period will establish preservice existence 
thereof.  38 C.F.R. § 3.303(c).  Finally, the Board observes 
that the probative evidence of record contains no indication 
that the appellant's current DM is related to his active 
service.  Thus, the Board finds that service connection for 
DM is not warranted on a direct basis, under the provisions 
of 38 C.F.R. § 3.303(d), or under the presumptive provisions 
set forth at 3.309(a).

After carefully reviewing the evidence of record, the Board 
must deny service connection for DM.  In that regard, the 
Board notes that there are no medical opinions, which offer a 
nexus opinion that the appellant 's DM is related to any 
incident of his military service.  The evidence has failed to 
show that the appellant had service in the Republic of 
Vietnam and it is not likely that he was exposed to Agent 
Orange, the presumption of service connection is not 
warranted in this case because it has been rebutted by 
competent, affirmative evidence to the contrary.  See 38 
C.F.R. § 3.307(d).  

Although the appellant believes his DM was incurred as a 
result of his December 1990 Desert Storm service, he is not a 
licensed medical practitioner and is not competent to offer 
opinions on questions of medical causation or diagnosis.  
Grottveit, 5 Vet. pp. 91; Espiritu, 2 Vet. App. 492.  

When all the evidence is assembled VA is then responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990); Ortiz v. Principi, 274 
F. 3d 1361 (Fed. Cir. 2001).  The Board finds the 
preponderance of the evidence is against the appellant's 
claim.









	(CONTINUED ON NEXT PAGE)


ORDER

Service connection for a hearing loss is denied.

Service connection for hyperlipidemia is denied.

Service connection for a vision disorder is denied.

Service connection for hypertension is denied.

Service connection for a heart disorder is denied.

Service connection for diabetes mellitus type II is denied.



	                        
____________________________________________
	Gary L. Gick
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


